*AMENDED DLD-197                                              NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                         No. 13-1592
                                         ___________

                              IN RE: DELGARDO SCOTT,
                                       Petitioner
                         ____________________________________

                        On a Petition for Writ of Mandamus from the
             United States District Court for the Western District of Pennsylvania
                        (Related to W.D. Pa. Crim. No. 02-cr-00073)
                         ____________________________________

                       Submitted Pursuant to Rule 21, Fed. R. App. P.
                                      April 18, 2013
                 Before: AMBRO, SMITH and CHAGARES, Circuit Judges

                                (Opinion filed: July 11, 2013)
                                         _________

                                          OPINION
                                          _________

PER CURIAM

      Petitioner Delgardo Scott is a federal inmate. He has filed a petition for writ of

mandamus, dated February 27, 2013, asking us to compel the District Court to issue a ruling on

the motion to dismiss that he filed in his criminal case. Scott identified the motion to dismiss

by certified mail number, and the record shows that the motion was signed and mailed on

October 24, 2012, and filed on the docket on October 26, 2012.

      Scott already has received the relief he seeks in his mandamus petition, as the District

Court denied the motion to dismiss by order entered November 8, 2012. Thus, the matter is

                                               1
moot. See County of Morris v. Nationalist Movement, 273 F.3d 527, 533 (3d Cir. 2001).

Because the District Court has adjudicated Scott’s motion, and there is no need for our

intervention, we will deny the petition for a writ of mandamus. See Blanciak v. Allegheny

Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996).1




1
    Within this mandamus action, Scott has also filed documents, including Petitions To
Dismiss, in which he seeks, among other things, dismissal of his criminal proceedings and
immediate release from incarceration. We decline to rule on these documents. To the extent
that he wishes to pursue a collateral attack on the judgment and sentence in his criminal case,
he must pursue such relief in the District Court. Insofar as Scott may be objecting to the
District Court’s ruling on his motion to dismiss filed in District Court, it is not appropriate for
us to issue relief via mandamus in lieu of an appeal. See, e.g., In re Baldwin, 700 F.3d 122,
127 (3d Cir. 2012); In re Kensington Int’l Ltd., 353 F.3d 211, 219 (3d Cir. 2003).
                                                2